MEMORANDUM **
California state prisoner Cortez Elliott appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition on the merits. We have jurisdiction pursuant to 28 U.S.C. § 2253(a), and we affirm.
Elliott contends that the government’s refusal to grant immunity to potential defense witnesses, where key prosecution witnesses were granted immunity, violated due process and his right to a fundamentally fair trial. We conclude, however, that the state court’s decision in this case was neither contrary to nor an unreasonable application of clearly established federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d).
We strike the pro se brief of Alfred Eugene Shallowhorn, received on September 11, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.